Citation Nr: 0406441	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-20 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1963 to December 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In July 2003, the veteran testified before the undersigned 
Veterans Law Judge at a hearing conducted at the RO (a 
"Travel Board" hearing).  A transcript of that hearing is 
contained in the claims file. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), the obligations of VA with respect to the duty 
to assist and the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits are set forth.  To implement the provisions 
of the law, VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).  

Unfortunately, in this case the appellant has not been 
afforded notice of how the VCAA applies to his claims on 
appeal.  Hence, the appellant must be afforded notice of the 
applicable provisions of the VCAA, to include notice of the 
evidence that has been obtained by VA, notice of evidence 
that is not of record that is necessary to substantiate the 
claim, notice of what specific evidence the appellant is 
expected to provide, notice of the specific evidence VA will 
secure, and notice that the appellant should provide any 
additional evidence he may have in furtherance of his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the November 2002 statement of the case in 
which the VCAA was cited did not address the VCAA's 
application to the issue on appeal.  Further, notice under 
the VCAA was not issued in the correct chronological sequence 
as set forth in 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159.  
That is, the VCAA notice was not provided prior to the August 
2002 RO adjudication, a requirement set forth in 38 U.S.C.A. 
§§ 5100, 5103(a).  Thus, additional development is necessary 
to address whether the appellant has been prejudiced by VA's 
failure to follow the VCAA development sequence outlined in 
the law.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2003); 
Cohen v. Brown, 10 Vet. App 128 (1997).

While the RO in an August 2002 rating decision denying 
service connection for PTSD conceded the veteran's exposure 
to combat-type stressors while serving in Vietnam, on de novo 
review the Board is not bound to accept that concession.  
Indeed, it is the task of the Board to assess the credibility 
and probative value of the evidence and render its decision.  
See Evans v. West, 12 Vet. App. 22, 30 (1998).  While service 
medical records indicate that the veteran was assigned to the 
1st Air Cavalry Division in Vietnam, and while he submitted 
an "Order of Battle" documenting the division's 
participation in combat with the enemy during his term of 
service in Vietnam, these facts are not necessarily 
supportive of the appellant's contentions regarding alleged 
stressors to satisfy the verified stressor requirement under 
38 C.F.R. §  3.304(f).  It must be recalled that an army 
division's strength totaled at least 8000 soldiers, and the 
fact that some division personnel participated in combat does 
not mean that the veteran participated in combat.  Hence, the 
alleged stressors, including those recounted in his November 
2001 statement, must be independently verified if they are to 
be accepted as stressors to support his claim for service 
connection for PTSD.  

The current medical record as contained within the claims 
folder includes mental health treatment evaluations in 2001 
from the Prescott, Arizona VA Medical Center.  In these 
records, mental health practitioners addressed the question 
of a diagnosis of PTSD, and concluded that the veteran did 
not exhibit symptoms sufficient to meet the criteria for a 
diagnosis of that disorder.  Upon VA examination for 
compensation purposes in June 2002, the examiner also 
concluded that a diagnosis of PTSD could not be made based on 
the symptoms presented.  Nowhere in the record is there a 
confirmed diagnosis of PTSD.  In the face of current medical 
conclusions that the veteran does not have PTSD, and in the 
absence of documented contrary medical opinion, further 
development to confirm alleged stressors is not currently 
warranted.  Still, as noted in the instructions below, if a 
confirmed current medical diagnosis of the disorder is 
presented, then stressor development will be warranted.  

In July 2003, the veteran testified to receiving psychiatric 
care at the Prescott, Arizona VA Medical Center; at the 
Miami, Florida Vet Center; and at the San Diego, California 
Vet Center.  Records have only been obtained from the 
Prescott facility.  To fulfill the duty to assist under the 
VCAA, the RO must attempt to obtain as-yet-unobtained VA 
mental health treatment records from these facilities.  

The Board notes that at his 2003 hearing the veteran 
testified that a counselor at the San Diego Vet Center had 
told him in 1988 or 1989 that he had PTSD.  However, even if 
a record of such a diagnosis at that time were found, that 
would not be a diagnosis of PTSD in 2004, and hence, could 
not support the veteran's claim.  To support the veteran's 
claim, the weight of the medical evidence must support a 
current diagnosis of PTSD due to a confirmed in-service 
stressor.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims files and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically provide the claimant 
with a VCAA notice letter, and 
therein notify him of the evidence 
necessary to substantiate his claim 
of entitlement to service connection 
for PTSD.  This should include notice 
of what specific evidence VA will 
secure, and what specific evidence 
the claimant must submit to 
substantiate his claim.  Quartuccio.  
While the claimant is ultimately 
responsible to provide the necessary 
evidence, the RO should inform him 
that VA will make efforts to obtain 
any additional as-yet-unobtained 
relevant evidence, such as VA and 
non-VA medical records, or records 
from government agencies, if he 
identifies such records and the 
custodians thereof.  VA must notify 
the claimant of evidence he 
identified that could not be obtained 
so that he may attempt to obtain the 
evidence himself.  

2.  The RO should make a specific 
determination whether it was 
prejudicial error for VA to have 
failed to notify the claimant of 
applicability of the provisions of 
the VCAA prior to the August 2002 
rating decision.  The RO must address 
VA's non-conformity with the 
appropriate sequence of claim 
assistance and development set forth 
in 38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. § 3.159.  

3.  The RO should obtain and 
associate with the claims folders all 
as-yet-unobtained mental health 
treatment records from the Prescott, 
Arizona VA Medical Center; and the 
Miami, Florida and San Diego, 
California Vet Centers.  This should 
include counseling records from the 
San Diego facility in 1988 and 1989.  
All requests made and responses 
received should be documented in the 
claims folder.

4.  Thereafter, the claimant should 
be notified what medical evidence VA 
has obtained and what evidence it has 
not obtained which is pertinent to 
his claim.  The claimant should then 
be instructed to provide copies any 
pertinent evidence in his possession.  
The claimant should identify any 
additional medical records, VA or 
private, which may be pertinent to 
his claim but have not yet been 
associated with the claims folder.  
This particularly includes any 
medical records providing a current 
confirmed diagnosis of PTSD, as well 
as any records addressing the 
claimant's alleged stressors in 
Vietnam.  The claimant should provide 
contact information, necessary 
authorizations, and releases to 
permit VA to obtain any additional 
treatment records.  Thereafter, the 
RO should attempt to obtain all 
indicated records which are not 
already in the claims files, to 
include records indicated by the 
claimant.  The RO should inform the 
claimant of the outcome of each 
records request.  If records are not 
obtained from any private source 
identified by the claimant, the RO 
must notify him that VA was unable to 
secure these records, and notify him 
that he is responsible for securing 
these records if he desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.

5.  If the medical records obtained 
include a current diagnosis of PTSD, 
then the RO should undertake stressor 
development.  The RO should specifically 
review statements of alleged stressors 
made by the claimant and enumerate those 
stressors which may be corroborated.  
Thereafter, the RO should submit the 
enumerated list of alleged stressors, 
together with a copies of the veteran's 
DD 214 and his service personnel 
records, to the United States Armed 
Services Center for Unit Research 
(USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150-3197.  USASCRUR 
should be requested to provide any 
information that might corroborate the 
claimant's alleged stressor.

6.  After completion of instructions 4 
and 5, then the RO must make a finding 
of any independently verified in-service 
stressors.  

7.  Thereafter, if an in-service 
stressor (or stressors) has been 
independently verified, then a VA 
psychiatric examination for compensation 
purposes should be afforded the 
claimant, to address whether a diagnosis 
of PTSD due to a verified in-service 
stressor(s) may be made.  All necessary 
tests should be conducted.  The claims 
folders with a copy of this remand must 
be made available to the examiner for 
review in association with the 
examination.  The examiner should 
consider the claimant's past medical 
history, including past substance abuse 
and past mental health diagnoses.  The 
examiner should answer the following 
(all answers provided should be 
explained in full):  A)  Does the 
veteran now have PTSD?  B) If so, is it 
at least as likely as not that PTSD is 
due to an independently verified in-
service stressor?

8.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
to any extent adverse to the 
claimant, he and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  They should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the claimant has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  The RO must address 
whether prejudicial error resulted 
from any VA failure to provide notice 
consistent with 38 U.S.C.A. §§ 5100, 
5103(a); 38 C.F.R. § 3.159.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


